Citation Nr: 0207854	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-08 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back pain and herniated nucleus pulposus of L5-S1 
with facet sclerosis of the lumbar spine prior to July 22, 
1999.  

2.  Entitlement to a rating in excess of 60 percent for low 
back pain and herniated nucleus pulposus of L5-S1 with facet 
sclerosis of the lumbar spine from July 22, 1999.  

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.  

(The issue of entitlement to an initial rating in excess of 
20 percent for supraspinatus tendinitis of the left (minor) 
shoulder will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
July 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection, an initial 20 percent 
rating for low back pain and herniated nucleus pulposus of 
L5-S1 with facet sclerosis of the lumbar spine, an initial 10 
percent rating for patellofemoral pain syndrome of the right 
knee, and an initial 10 percent rating for supraspinatus 
tendinitis of the left (minor) shoulder, all from July 1996.  

The Board is undertaking additional development on the issue 
of entitlement to an initial rating in excess of 20 percent 
for supraspinatus tendinitis of the left (minor) shoulder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the required notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing the left shoulder issue and, at 
that time, refer three claims that were raised in the 
veteran's July 1999 and January 2001 statements: 
1) entitlement to service connection for a left knee 
disability; 2) entitlement to service connection for sexual 
dysfunction as secondary to residuals of the service-
connected low back disability; and 3) entitlement to a total 
rating based upon individual unemployability.  Because these 
claims have not yet been adjudicated, they must be referred 
to the RO for appropriate action.  See Bruce v. West, 11 Vet. 
App. 405, 408 (1998).  


FINDINGS OF FACT

1.  The veteran had severe limitation of lumbar spine motion 
with additionally disabling functional loss and pain prior to 
July 22, 1999.  

2.  The medical evidence prior to July 22, 1999 showed no 
absent ankle jerk or other neurological findings appropriate 
to the herniated nucleus pulposus of L5-S1.  

3.  The medical evidence since July 22, 1999 shows no lumbar 
spine fracture, cord involvement, or ankylosis of the low 
back at an unfavorable angle; the veteran is not bedridden, 
and he does not use long leg braces or a neck brace.  

4.  The veteran's right knee gives way twice per month to 
several times per week; he has experienced several major 
episodes of right knee instability, in which he fell or had 
to seize a handhold while almost falling.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for low 
back pain and herniated nucleus pulposus of L5-S1 with facet 
sclerosis of the lumbar spine prior to July 22, 1999 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295 (2001).  


2.  The criteria for a rating in excess of 60 percent for low 
back pain and herniated nucleus pulposus of L5-S1 with facet 
sclerosis of the lumbar spine from July 22, 1999 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5285, 5286, 5289, 5292, 5293, 5294, 5295 
(2001).  

3.  The criteria for an initial 20 percent rating for 
patellofemoral pain syndrome of the right knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran missed a scheduled VA examination in January 1998 but 
received several other VA examinations.  He filed numerous 
lay statements with the RO and declined the opportunity for a 
hearing.  The RO's May 1998 letter to the veteran, the 
January 1997, October 1998, March 2000, and September 2000 
rating decisions, and the April 1998, October 1998, March 
2000, and November 2000 statements of the case informed the 
veteran of the applicable laws and regulations and of the 
evidence needed to substantiate the claims.  Since the 
veteran was informed of the applicable laws and regulations 
and of the evidence needed to substantiate the claims and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  


Entitlement to an initial rating in excess of 20 percent for
low back pain and herniated nucleus pulposus of L5-S1
with facet sclerosis of the lumbar spine prior to July 22, 
1999

The January 1997 rating decision granted service connection 
for low back pain and herniated nucleus pulposus of L5-S1 
with facet sclerosis of the lumbar spine and an initial 20 
percent rating from July 1996, and the veteran perfected a 
timely appeal of the initial rating.  The October 1998 rating 
decision continued the 20 percent rating.  Although the March 
2000 rating decision increased the rating to 60 percent from 
July 22, 1999, the claim for an initial rating in excess of 
20 percent prior to July 22, 1999 remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Given the diagnoses and findings of record prior to July 22, 
1999, the Board will consider whether a higher initial rating 
is warranted under the criteria for limitation of lumbar 
spine motion (Diagnostic Code 5292), intervertebral disc 
syndrome (Diagnostic Codes 5293), arthritis (Diagnostic Codes 
5003 and 5010), and lumbosacral strain (Diagnostic Code 5295) 
since July 1996, when the veteran separated from service.  

Limitation of lumbar spine motion supported an increased 
rating of 40 percent prior to July 22, 1999.  Limitation of 
lumbar spine motion is assigned a 40 percent evaluation if 
severe and a 20 percent evaluation if moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The existence of functional 
loss and pain, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

The worst range of lumbar spine motion was flexion limited to 
30 degrees at the July 1998 VA spine examination and 
extension limited to 5 degrees, lateral bending limited to 10 
degrees on each side, and lateral rotation limited to 20 
degrees on each side at the July 1998 VA joints examination.  
Four motions - flexion, extension, and lateral bending to 
each side - had severe limitation of motion, and two motions 
- lateral rotation to each side - had moderate limitation of 
motion.  Resolving all reasonable doubt in the veteran's 
favor, he will be deemed to have had severe limitation of 
lumbar spine motion prior to July 22, 1999.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of  the doubt to 
the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.102 (2001).  The veteran also had low back 
muscle spasms in July 1999, and he repeatedly stated that low 
back pain interfered with school and work.  In December 1997, 
he reported quitting a job because he could not bend or lift 
5-10 pounds.  If he took pain medications in order to sleep 
at night, he felt like a zombie the next day in class.  
Without pain medications, he felt low back pain at night and 
slept only 2-3 nights per week.  For all of these reasons, an 
initial 40 percent rating is established for severe 
limitation of lumbar spine motion with additionally disabling 
functional loss and pain.  

The Board will now consider whether a higher rating is 
justified under the criteria for intervertebral disc 
syndrome.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, is 
assigned a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, is 
assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  While muscle spasm and radicular pain 
secondary to a herniated disc were noted at VA appointments 
in July 1999, the medical evidence showed no absent ankle 
jerk or other neurological findings appropriate to the 
herniated nucleus pulposus of L5-S1.  No compression of the 
descending S1 nerve was shown in the December 1996 VA x-ray, 
and no sensory or motor deficits were present in July 1998.  
A higher rating is therefore not in order.  

Because limitation of motion is compensable under Diagnostic 
Code 5292, a separate rating is not available for arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  In 
addition, a rating higher than 40 percent is not available 
under the criteria for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

An initial rating of 40 percent is established prior to July 
22, 1999.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


Entitlement to a rating in excess of 60 percent for
low back pain and herniated nucleus pulposus of L5-S1
with facet sclerosis of the lumbar spine from July 22,1999

The March 2000 rating decision increased the rating for low 
back pain and herniated nucleus pulposus of L5-S1 with facet 
sclerosis of the lumbar spine to 60 percent from July 22, 
1999, granted a temporary total rating for convalescence from 
January 21, 2000 to March 1, 2000, and restored the 60 
percent rating from March 1, 2000.  The September 2000 rating 
decision continued the 60 percent rating.  

For this more recent period, the veteran is already in 
receipt of a 60 percent rating, which is equal to or greater 
than the maximum ratings available under the criteria for 
ankylosis of the lumbar spine, limitation of lumbar spine 
motion, intervertebral disc syndrome, arthritis, sacroiliac 
injury and weakness, and lumbosacral strain.  See 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5293, 5294, and 5295.  

Of the remaining criteria for rating spine disabilities, the 
only ratings higher than 60 percent are the 100 percent 
ratings assigned to residuals of vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces and to 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5286.  Even if the medical evidence 
were to show a lumbar spine fracture, which VA examination 
reports and x-rays through May 2001 do not, any residuals 
would have been rated under the criteria for limitation of 
lumbar spine motion (Diagnostic Codes 5292 and 5995) or 
arthritis (Diagnostic Codes 5003 and 5010) because the 
veteran does not have cord involvement and is not bedridden.  
While he has used a low back brace since 1997, he does not 
use long leg braces or a neck brace.  The medical evidence 
also shows no ankylosis of the low back at an unfavorable 
angle.  Thus, the 60 percent rating in effect since July 22, 
1999 should continue.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  


Entitlement to a rating in excess of 10 percent for
patellofemoral pain syndrome of the right knee

The January 1997 rating decision granted service connection 
for patellofemoral pain syndrome of the right knee and an 
initial 10 percent rating from July 1996, and the veteran 
perfected a timely appeal of the initial rating.  The October 
1998, March 2000, and September 2000 rating decisions 
continued the 10 percent rating.  

The veteran's patellofemoral pain syndrome of the right knee 
is currently evaluated under the criteria for other 
impairment of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Given the diagnoses and findings of record, the 
Board will consider whether a higher initial rating is 
warranted under the criteria for other impairment of the knee 
(Diagnostic Code 5257), limitation of motion of the knee 
(Diagnostic Codes 5260 and 5261), and arthritis (Diagnostic 
Codes 5003 and 5010) since July 1996.  

The evidence is in approximate balance for and against an 
increased rating for other impairment to the knee.  Recurrent 
subluxation or lateral instability of the knee is assigned a 
10 percent evaluation for slight impairment, a 20 evaluation 
for moderate impairment, and a 30 percent evaluation for 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In October 1996, the veteran reported that his right knee 
gave way once a month.  By July 1998, he reported that his 
right knee gave way twice per month to several times per week 
and that he had fallen a month earlier.  Although there was 
no significant subluxation or tilting, and the veteran 
reported infrequent buckling in October 1999, the right 
patella was hypermobile, and the veteran had experienced 
several major episodes of right knee instability by July 
2000.  In defining the major episodes of instability, the 
July 2000 VA examiner opined that right knee instability had 
probably been the primary reason that the veteran fell or had 
to seize a handhold while almost falling.  When the evidence 
is in approximate balance, as it is here, the veteran will 
receive the benefit of the doubt, and his right knee 
instability will be deemed to have caused moderate impairment 
warranting an initial 20 percent rating.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.  The maximum 30 percent rating is 
not justified because the veteran's had normal patellar 
tracking, and his right knee was stable with no exaggerated 
patellar tilt laterally in May 2001.  

The Board will now consider whether a higher rating can be 
established under the criteria for limitation of right knee 
motion.  Limitation of flexion of a leg is assigned a 10 
percent evaluation if limited to 45 degrees, a 20 percent 
evaluation if limited to 30 degrees, and a 30 percent 
evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
assigned a 10 percent evaluation if limited to 10 degrees, a 
20 percent evaluation if limited to 15 degrees, a 30 percent 
evaluation if limited to 20 degrees, a 40 percent evaluation 
if limited to 30 degrees, and a 50 percent evaluation if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The existence of functional loss and pain and symptoms 
related to the right knee disability must be considered when 
evaluation is based on limitation of motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  

At the July 1998 VA examination, the veteran's right knee 
demonstrated full range of motion.  When the veteran claimed 
limitation of flexion to just 20 degrees in October 1999, the 
VA examiner was skeptical and found that the veteran's 
reported symptoms were completely out of proportion to 
presumed findings.  Certainly, the full range of motion 
measured later in July 2000 and the good range of motion 
noted recently in May 2001 are more consistent with the full 
range of motion measured in July 1998.  Thus, in spite of the 
aberrant report in October 1999, the veteran is deemed to 
have full range of right knee motion.  The Board may favor 
one competent medical opinion over another as long as it 
gives an adequate statement of reasons and bases for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 35, 39-49 (1994); Owens v. 
Brown, 7 Vet. App. 429, 432-3 (1995).  With full range of 
motion, the initial 10 percent rating granted in January 1997 
was more than generous.  The veteran can flex his right knee 
well past the 60 degrees limitation required for a 
noncompensable rating under Diagnostic Code 5260 and extend 
his right leg well past the 5 degrees limitation required for 
a noncompensable rating under Diagnostic Code 5261.  

The veteran's right knee functional loss and pain do not 
support a higher rating for limitation of right knee motion.  
Although the veteran complained of no longer being able to 
speed walk for a good workout in December 1997, he was able 
to hike over 7 miles every weekend in April 1999.  By July 
2000, he reported that he was able to walk no more than half 
a mile, and he reported right knee pain while climbing stairs 
or rising from a chair in October 1999 and May 2001.  The 
tenderness noted in July 1998 was no more than mild in May 
2001, and strength was normal in October 1999, March 2000, 
and July 2000.  Although swelling was noted in September 1999 
and crepitus in October 1996, July 1998, and July 2000, the 
veteran's right knee looked completely normal to inspection, 
and there was no swelling or crepitus in October 1999.  The 
veteran walked with a normal gait, and he was able to squat 
and rise normally in October 1996 and July 1998.  After he 
complained of being unable to sit for more than 5 minutes, 
stoop, squat, or lift and carry 5-10 pounds in October 1999, 
he was able to sit normally for most of the day while working 
20 hours per week in a fileroom in July 2000.  The medical 
evidence also indicated no excess fatigability, deformity, or 
atrophy of disuse.  A higher rating cannot be established for 
limitation of right knee motion with functional loss and 
pain.  

A separate rating is not available for arthritis because 
limitation of right knee motion is not compensable and 
because right knee x-ray findings are normal.  See VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCREC 9-98 (August 14, 1998); 
38 C.F.R. § 4.59; Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).  Therefore, an initial rating no higher 
than 20 percent should continue.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  

Extraschedular ratings are not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2001).  In July 2000, the veteran was able to 
attend college full-time and work 20 hours per week in a 
fileroom.  Referral for consideration of extraschedular 
ratings is not currently warranted.  


ORDER

Entitlement to an initial 40 percent rating for low back pain 
and herniated nucleus pulposus of L5-S1 with facet sclerosis 
of the lumbar spine is granted prior to July 22, 1999, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  

Entitlement to a rating in excess of 60 percent for low back 
pain and herniated nucleus pulposus of L5-S1 with facet 
sclerosis of the lumbar spine from July 22, 1999 is denied.  

Entitlement to an initial 20 percent rating for 
patellofemoral pain syndrome of the right knee is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


